Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, and 5-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 7, and 8 of U.S. Patent No. 9,875,778. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to respond to the second control signal by detecting a predetermined pattern and to produce the first control signal by deactivating it.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, 7, and 9-17 of U.S. Patent No. 10,181,343. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to respond to the second control signal by detecting a predetermined pattern and to produce the first control signal by deactivating it.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,388,341. Although the claims at issue are not identical, they are not patentably distinct because it would have been obvious to respond to the second control signal by detecting a predetermined pattern and to adjust the first control signal by deactivating it.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2007/0188206).
Regarding claim 1, figures 1 and 3 of Lee teach an apparatus comprising: a clock circuit configured to receive first [ECLK’] and second [FBCLK] clock signals and perform a phase control operation in which a phase relationship between the first and second clock signals is controlled (via DLL of fig. 1), the clock circuit configured to initiate the phase control operation responsive to a first control signal [LKEN] (which controls propagation of external clock via 111); and a timing generator [112] configured to detect a predetermined pattern of a second control signal [predetermined pattern of PDOUT maintaining a disabled state when ECLK’ and FBCLK are locked] to deactivate the first control signal (when locked, PDOUT disabled to deactivate LKEN to stop ECLK’ to DLL).
Regarding claim 2, figures 1 and 3 of Lee teach wherein the timing generator is configured to receive the second control signal and to detect a state of the second control signal based on the predetermined pattern.
Regarding claim 3, figures 1 and 3 of Lee teach wherein the timing generator comprises a detector [130] configured to detect a state of the second control signal based on the predetermined pattern, the state of the second control signal indicating whether the first and second clock signals are in phase or out of phase.

Regarding claim 5, figures 1 and 3 of Lee teach a phase detector [121] configured to produce the second control signal, the phase detector configured to receive the first and second clock signals.
Regarding claim 6, figures 1 and 3 of Lee teach wherein the phase control operation is performed in a manner of a DLL (Delay Locked Loop).
Regarding claim 7, figures 1 and 3 of Lee teach wherein the timing generator comprises a detector [130] configured to monitor a logical level of the second control signal and to detect the predetermined pattern.
Regarding claim 8, figures 1 and 3 of Lee teach an apparatus comprising: a clock circuit configured to receive first [ECLK’] and second [FBCLK] clock signals and perform a phase control operation for the first and second clock signals; and a timing generator [112] configured to assert a first control signal [LKEN] cyclically (when the DLL transitions between locked and unlocked where LKEN is cyclically disabled and enabled to control phase control operation), the timing generator configured to detect a pattern of a second control signal [PDOUT] to control whether to produce a cycle of the first control signal, wherein the timing generator includes an enable signal generator [130] that is configured to initiate the phase control operation responsive to a timing signal [GCLK2] being activated.
Regarding claim 9, figures 1 and 3 of Lee teach wherein the clock circuit comprises a comparator [121] circuit configured to produce the second control signal that indicates, by keeping a logic state thereof unchanged, that the first and second clock signals are out of phase.

Regarding claim 11, figures 1 and 3 of Lee teach wherein the timing generator further comprises the enable signal generator configured to produce the first control signal in a first cycle during the third control signal being activated and in a second cycle during the third control signal being deactivated.
Regarding claim 12, figures 1 and 3 of Lee teach wherein the first cycle is smaller than the second cycle.
Regarding claim 13, figures 1 and 3 of Lee teach wherein the clock circuit is configured to initiate the phase control operation when the first control signal is asserted.
Regarding claim 14, figures 1 and 3 of Lee teach wherein the timing generator is configured to terminate the phase control operation responsive to the second control signal indicating that the first and second clock signals are in phase.
Regarding claims 15-21, these claims are merely methods to operate the circuit having structure recited in claims 1-14.  Since the combination above teaches the structure, the methods to operate such a circuit are similarly disclosed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIBIN CHEN/             Primary Examiner, Art Unit 2896